" Ca_Se 7:19-mj-00921 Document 1 Filed on 04/24/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court ~

SoUTHERN . DIsTRIcT,oF g TExAs
.McALLEN DIVISIoN '

 

 

 

‘ UNITED sTATizs 0F AMERICA 1
V- ` CRlMINAL COMPLAINT

Tony Martinez-l_ucas
Case Number: M-19-0921-M

|AE YOB: 1 994
Mexico l
(Name and Address ofDef`endam)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ALril 23, 2019 l in Hida|qo COunty, in

the Southern District of Texas

(Track Statutory Language of Ojfense)
being then and there an alien who had previously been deported from the United States to Mexico ln pursuance of law, and thereafter
was found near Granjeno, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

/
in violation of T1tle 8 United States Code, Section(s) 1326 (Fe|ony) `

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Tony Martinez-Lucas was encountered by Border Patrol Agents near Granjeno, Texas on April 23, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 23, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January 22, 2019, through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security. On June 27, 2017, the Defendant was convicted of 8 USC 1326 Being Found m the U. S. after Previous Deportation
and was sentenced to twenty-seven (27) months confinement

 

 

 

Continued on the attached sheet and made a part of this complaint: |:lYes lNo
AHGro\>el 1011 @,L¢M'
Sworn to before me and subscribed in my presence, 1 _ Signature of Complainant '
April 24, 2019 ` J'-` 26”4‘./», ; \ Nicolas Cantu SenLngZa%rolA ent
Juan F. A|anis , U.S. Magistrate Judge

 

 

Name and rifle of Judicfal officer hzf§gnature of Judicial officer

